Citation Nr: 1216585	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  08-31 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for service-connected internal derangement with degenerative joint disease prior to February 1, 2009.  

2.  Entitlement to a rating higher than 10 percent for service-connected internal derangement with degenerative joint disease for the period beginning February 1, 2009.  

3.  Entitlement to a rating higher than 10 percent for service-connected recurrent subluxation, associated with right knee internal derangement and degenerative joint disease.  

4.  Entitlement to a compensable rating for service-connected limitation of extension, associated with right knee internal derangement and degenerative joint disease.  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and L.E.


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from multiple rating decisions issued by the Department of Veterans Appeals (VA) Regional Office (RO) in Portland, Oregon, including a December 2006 rating decision and a November 2008 rating decision (issued in December 2008).  

In December 2010, the Veteran and his wife, L.E., testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  

In the interest of clarity, the complex procedural history of this appeal is summarized below.  

In March 2005, the RO granted service connection for right knee internal derangement with degenerative joint disease (DJD) and assigned a 20 percent disability rating, effective September 2004.  The Veteran did not appeal this decision.  

In May 2006, the Veteran filed a claim seeking an increased rating for his service-connected right knee disability, which the RO denied in a December 2006 rating decision that denied a rating higher than 20 percent.  

Meanwhile, in a July 2008 rating decision issued in September 2008, the RO proposed to reduce the Veteran's disability rating from 20 to 10 percent, based on a finding of clear and unmistakable error in the March 2005 rating decision.  The Veteran disputed the proposed reduction.  However, in a November 2008 rating decision issued in December 2008, the RO reduced the Veteran's rating to 10 percent, effective February 1, 2009.  The Veteran appealed this decision arguing that the reduction was improper and that an increased rating is warranted.  

In a July 2009 rating decision, the RO granted a separate 10 percent rating for right knee DJD with subluxation, effective October 21, 2009, and continued the 10 percent rating assigned for right knee internal derangement with DJD based on painful, limited motion.  

In March 2011, the Board determined that the reduction in the Veteran's rating from 20 to 10 percent, effective February 1, 2009, was proper.  However, the Board determined that additional evidentiary development was needed with respect to the Veteran's increased rating claim and remanded the claims on appeal, which included entitlement to a rating higher than 20 percent for service-connected right knee internal derangement with DJD prior to February 1, 2009, a rating higher than 10 percent for the period beginning February 1, 2009, and a rating higher than 10 percent for subluxation.  

Upon remand, all requested development was completed and the RO issued a Supplemental Statement of the Case (SSOC) in March 2012 that addressed all issues remanded by the Board with the exception of the issue involving entitlement to a rating in excess of 20 percent prior to February 1, 2009.  In a March 2012 rating decision, the RO also granted a separate, noncompensable rating for right knee internal derangement and DJD, with limited extension, effective June 3, 2011.  

The appeal has been returned to the Board for adjudication.  

The Board notes that, while the Veteran has not expressly appealed the grant of the 10 percent rating for subluxation or the noncompensable rating for limitation of extension, these conditions are associated with the Veteran's right knee and, are thus, contemplated by the pending appeal.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (the scope of a claim includes any disability pertaining to a certain body part); Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for the conditions is not duplicative or overlapping).  In this regard, the Board notes that the Veteran is presumed to be seeking the highest rating available for his service-connected right knee disability and, because he has not expressed satisfaction with the ratings currently assigned to his right knee disability, the appeal for an increased rating involving all disabilities and conditions related to his right knee disability continues.  See AB v. Brown, 6 Vet. App. 35 (1993).

Accordingly, the Board will proceed to evaluate the merits of the Veteran's increased rating claim.  However, for reasons discussed below, the issue of entitlement to a rating higher than 20 percent for service-connected internal derangement with DJD prior to February 1, 2009, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period beginning February 1, 2009, the preponderance of the pertinent evidence reflects that the Veteran's service-connected right knee internal derangement with DJD is manifested by subjective complaints of pain, swelling, and giving way.  The objective evidence of record reflects that the Veteran suffers from limitation of flexion to no less than 90 degrees and limitation of extension to no more than five degrees.  The Veteran experiences significant pain with movement beyond 30 degrees of flexion and increased pain with repetitive movement.  

2.  There is competent and credible lay evidence of giving way and radiographic evidence of lateral subluxation in the right patella.  There is, however, no objective evidence of ligamentous instability or subluxation on various clinical tests.  


CONCLUSIONS OF LAW

1.  For the period beginning February 1, 2009, the schedular criteria for a rating higher than 10 percent for service-connected right knee internal derangement with degenerative joint disease and limitation of flexion are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5260 (2011).

2.  The schedular criteria for a separate 10 percent rating for service-connected right knee internal derangement with DJD and limitation of extension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5261 (2011).

3.  The schedular criteria for disability rating higher than 10 percent for service-connected subluxation and instability associated with right knee internal derangement with DJD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in August 2006, prior to the initial unfavorable rating decision in December 2006, of the evidence and information necessary to substantiate his increased rating claim (i.e., evidence that his service-connected disability had increased in severity), and the responsibilities of the Veteran and VA in obtaining such evidence.  The August 2006 letter also advised him of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  

With regard to the duty to assist, all pertinent, identified medical records have been obtained and considered, including records from the Social Security Administration (SSA) and VA outpatient treatment records dated from 2006 to 2011.  The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  

In addition to the foregoing, the Veteran was afforded several VA examinations in connection with his appeal, including in August 2006, July 2008, and June 2011.  There is no allegation or indication that the VA examinations were not adequate for rating purposes.  As such, all rating criteria have been addressed, and the medical evidence of record is sufficient for a fair adjudication of the Veteran's claims.  Therefore, the Board will proceed with review of the appellant's claim based upon all relevant evidence. 

For the foregoing reasons, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage in this case.  As such, the Veteran will not be prejudiced by a decision on the merits of his claims.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

As noted in the Introduction of this decision, the Veteran is seeking an increased rating for his service-connected right knee disability, which includes entitlement to a rating higher than 10 percent for service-connected right knee internal derangement with DJD for the period beginning February 1, 2009, a rating higher than 10 percent for subluxation, and a compensable rating for limitation of extension.  Due to the similar medical history and evidence related to these claims, the Board will address them in a common discussion.  

In evaluating the Veteran's claims, the Board will consider all potentially applicable diagnostic codes in order to afford him the highest possible disability rating.  In this regard, the pertinent law will be provided below.  

Under DC 5260, a noncompensable rating is warranted for flexion limited to 60 degrees, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a 30 percent rating is warranted for flexion limited to 15 degrees.  Under DC 5261, a noncompensable rating is warranted for extension limited to five degrees, a 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Plate II, indicates that normal flexion of the knee is 140 degrees and normal extension of the knee is zero degrees.  

Under DC 5257, recurrent subluxation or lateral instability warrants a 10 percent rating if slight, a 20 percent rating if moderate, and a 30 percent rating if severe.  

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.  

VA's General Counsel has determined that separate ratings may be assigned for arthritis under DC 5003 and for subluxation or instability under DC 5257 without constituting pyramiding, as long as the separate rating is based on additional disability.  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997).  When a rating has been assigned under DC 5257, to warrant a separate rating for arthritis established by x-ray, the limitation of motion need not be compensable under DC 5260 or 5261.  A compensable rating may be granted by virtue of 38 C.F.R. § 4.59, which provides that arthritis that is productive of actually painful motion due to unstable or malaligned joints due to healed injury warrants at least the minimum compensable evaluation for the joint, i.e., 10 percent under DC 5260 or 5261.  VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56704 (1998).  In addition, separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee in order to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2004).

By way of background, review of the record reveals that the 10 percent rating assigned from February 2009 for internal derangement with DJD was awarded based upon objective evidence of painful, limited motion.  See November 2008 Rating Decision.  In this regard, pertinent law provides that degenerative arthritis substantiated by x-rays will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, DC 5003.  

In the absence of limitation of motion, a 20 percent disability rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  See Id.  

When the November 2008 rating decision was issued, there was no evidence showing that the Veteran had demonstrated extension or flexion to a degree which warranted a compensable disability rating.  However, the evidence showed that the Veteran's flexion was limited to 115 degrees and that he experienced pain in his right knee joint.  See July 2008 VA examination report; November 2008 rating decision.  As a result, the RO assigned a 10 percent rating under DC 5003/5260.  

Turning to the merits of the Veteran's claim, the Board notes that the pertinent evidence of record consists of VA examination reports dated July 2008 and June 2011, as well as VA and SSA records dated from 2006 to 2011.  

The preponderance of the evidence reflects that the Veteran's service-connected right knee disability is manifested by subjective complaints of daily, constant pain and swelling, as well as occasional stiffness, crepitus, popping, giving way, and catching.  The Veteran has variously reported that he experiences collapse of the knee and that his knee gives way at least once a day due to pain.  The evidence also reflects that the Veteran wears a brace on his right knee and also receives injections in his knee, which help alleviate his pain.  See VA examination reports.  

At the July 2008 VA examination, the Veteran denied experiencing flare-ups of pain and the VA examiner noted that he did not expect flare-ups, given the Veteran's report of constant and persistent pain from day to day.  However, at the June 2011 VA examination, the Veteran reported experiencing flare-ups of pain multiple times a day based on activity.  He also reported experiencing a flare-up during the previous year, during which he was incapacitated for two months and could barely walk.  

The objective evidence of record reflects that the Veteran has a mild, small effusion on his right knee, with tenderness laterally and medially over the right knee joint.  See Id.  At the July 2008 VA examination, the Veteran was able to demonstrate extension to zero degrees and flexion to 115 degrees.  There was increased pain with repetitive movement, but there was no additional loss of motion.  At the June 2011 VA examination, the Veteran was able to demonstrate extension to five degrees and flexion to 90 degrees, with significant pain beyond 30 degrees.  There was increased pain with repetition, which limited the Veteran's flexion to five degrees.  There is no objective evidence of ligamentous laxity, including to varus or valgus stress, anterior and posterior drawer, McMurray's and Lachman's tests.  See VA examination reports and VA treatment records.  

Otherwise, the objective evidence of record shows that the Veteran experiences weakness in the right knee joint and has slight varus alignment.  See VA outpatient treatment records.  At an outpatient appointment in October 2008, the Veteran was able to demonstrate extension to five degrees and flexion to 115 degrees.  X-rays of the Veteran's right knee reveal that he suffers from tricompartmental end stage degenerative joint disease with lateral subluxation of the right patella.  See October 2008 X-ray report.  

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran's service-connected right knee disability is manifested by DJD (arthritis), which results in limitation of flexion and extension due to pain, as well as instability.  

With respect to the Veteran's limitation of motion, the Board notes that, while the Veteran demonstrated limited range of motion in flexion and extension at the June 2011 VA examination, his limitation of motion is noncompensable under DCs 5260 and 5261, as the evidence does not reflect flexion limited to 60 degrees or less or extension limited to 10 degrees or more.  See VA outpatient treatment records and VA examination reports.  Nevertheless, the evidence dated from February 1, 2009, shows that the Veteran experiences significant pain with movement beyond 30 degrees of flexion and increased pain with repetitive movement.  The Veteran has also provided competent lay evidence of daily pain, swelling, and flare-ups, as well as giving way and catching in the knee, which the Board considers generally credible.  As such, when considering the Veteran's additional limitation due to pain during daily flare-ups and repetitive motion, the Board finds that the Veteran is entitled to separate 10 percent ratings, but no higher, for limitation of flexion and extension.  See DeLuca, 8 Vet. App. 202.  

In this context, the Board notes that a higher, 20 percent rating is not warranted for arthritis manifested by limitation of flexion because, even when considering the Veteran's additional functional limitation, the preponderance of the evidence does not reflect that his flexion is limited 30 degrees or less.  Nor does the evidence show that the Veteran's service-connected right knee disability involves two or more major or minor joints.  Therefore, a rating higher than 10 percent for service-connected internal derangement with DJD and limitation of flexion, for the period beginning February 1, 2009, is not warranted.  

Nevertheless, for the reasons stated above, particularly the evidence of limitation of extension with additional functional limitation due to pain during flare-ups and repetitive motion, the Board finds the preponderance of the evidence supports the grant of a separate 10 percent rating for limitation of extension.  See DeLuca, 8 Vet. App. 202.  However, a higher, 20 percent rating is not warranted for arthritis manifested by limitation of extension because the preponderance of the evidence does not reflect that the Veteran's extension is limited to 15 degrees or more at any time during the pendency of this appeal.  

With respect to instability, the Board again notes that the lay and medical evidence of record reflects that the Veteran suffers from subluxation and instability in his right knee joint, as he has consistently reported feeling giving way in his knee and X-rays have confirmed lateral subluxation in the right patella.  However, after evaluating the evidence of record, the Board finds that the preponderance of the evidence does not support the grant of a disability rating higher than 10 percent based upon instability.  Indeed, despite the lay and medical evidence of instability and subluxation, the Board notes that the objective clinical evidence is negative for any findings of ligamentous instability on various tests, including valgus and varus stress, anterior and posterior drawer, McMurray's, and Lachman's.  See October 2008 VA treatment record; June 2011 VA examination report.  The lack of objective clinical evidence in this regard preponderates against a finding that the Veteran's subluxation or instability is more than mild, as moderate and severe subluxation or instability would likely result in objective evidence which would be documented on clinical examination, in addition to subjective complaints and radiographic evidence of such.  Therefore, the Board finds that a rating higher than 10 percent is not warranted based upon subluxation or instability under DC 5257.  

In an effort to afford the Veteran the highest possible rating, the Board has considered his right knee disability under all other potentially applicable diagnostic codes.  However, the evidence does not show that the Veteran experiences ankylosis in his right knee joint, as he is able to demonstrate movement in his right knee, albeit limited movement.  In addition, the evidence does not show that he suffers from dislocated or removed semilunar cartilage, as McMurray's tests have been consistently negative throughout the pendency of this appeal.  In addition, there is no evidence that the Veteran's right knee disability is manifested by an impairment of the tibia or fibula or genu recurvatum.  Therefore DCs 5256, 5258, 5259, 5262, and 5263 are not for application in this case.  

The preponderance of the pertinent evidence does not reflect that the Veteran has a scar or neurological impairment associated with this service-connected right knee disability.  Therefore, separate ratings cannot be assigned based upon any such symptoms or disability.  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), require consideration of the Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), the Board is not required to assign a separate rating for pain.  

In evaluating the Veteran's right knee under the criteria of DeLuca, supra, the Board notes that the Veteran has reported experiencing flare-ups of pain multiple times a day based upon his activity.  The Veteran also reported experiencing an incapacitating flare-up the previous year, during which he could not walk.  While the June 2011 VA examiner noted the Veteran's report of flare-ups, he did not provide an estimate as to the Veteran's additional functional loss due to pain.  However, the Board finds no prejudice to the Veteran in this regard because the ratings currently assigned herein contemplate the Veteran's additional functional loss due to pain during flare-ups and repetitive use.  There is no lay or medical evidence of record that shows the Veteran's daily flare-ups have or likely result in any additional impairment beyond what is contemplated by the current ratings.  Therefore, the Board finds that an increased rating is not warranted based on application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Staged ratings are not appropriate in this case, as the manifestations of the Veteran's right knee disability have remained relatively stable throughout the appeal.  See Hart, 21 Vet. App. at 509-10.  The Board notes that the Veteran's pain and limitation of motion have increased over time; however, the ratings currently assigned contemplate the Veteran's increased limitation of flexion and extension due to pain.  Further, as noted above, there is no indication of any decrease in range of motion that warrants a higher rating, even with consideration of pain and other factors.  

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this case, the manifestations of the Veteran's right knee disability are fully contemplated by the schedular rating criteria.  In particular, the Veteran's symptoms of pain, limited motion, and instability are contemplated by the rating criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that there have been no hospitalizations for the Veteran's right knee disability during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

The Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the evidence reflects that the Veteran is retired and not currently working.  See VA examination reports.  However, the evidence does not reflect that the Veteran retired due to his right knee disability or that he is unemployable due to his service-connected right knee disability.  Indeed, the physician who conducted the June 2011 VA examination stated that, while the Veteran's right knee prevents him from doing manual labor or work that involves walking or standing, his right knee disability does not render him unemployable.  Therefore, the Board finds that the evidence does not show the Veteran is unemployable due to his service-connected right knee disability and that any affect his right knee has on his employability is contemplated by the disability ratings currently assigned to his disability.  As such, further discussion of a TDIU is not necessary.  

In summary, and for the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the grant of a rating higher than 10 percent for service-connected right knee internal derangement with DJD from February 2009, a rating higher than 10 percent for subluxation, or a compensable rating for extension.  Because the preponderance of the evidence is against the grant of an increased rating for the Veteran's service-connected right knee disability, the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra.  


ORDER

Entitlement to a rating higher than 10 percent for service-connected internal derangement with degenerative joint disease and limitation of flexion, for the period beginning February 1, 2009, is denied.  

Entitlement to a separate 10 percent rating for service-connected internal derangement with DJD and limitation of extension is granted.  

Entitlement to a rating higher than 10 percent for service-connected recurrent subluxation, associated with right knee internal derangement and degenerative joint disease, is denied.  


REMAND

As noted in the Introduction section of this decision, in March 2011, the Board remanded the Veteran's increased ratings claims for additional evidentiary development to be conducted.  In addition to other directives, the Board requested that the RO readjudicate the claims on appeal and issue an SSOC if the claims continued to be denied.  

On remand, the RO completed all requested development, including obtaining VA outpatient treatment and SSA records.  Thereafter, the RO issued an SSOC in March 2012 that addressed all issues remanded by the Board, except for the issue of entitlement to a rating in excess of 20 percent for service-connected internal derangement with DJD prior to February 1, 2009.  

The Court has held that a remand by the Court or Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders, which is neither optional nor discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Indeed, an appellant has the right to substantial, but not strict, compliance with that order.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

Because the RO obtained evidence relevant to the Veteran's claim of entitlement to a rating higher than 20 percent prior to February 1, 2009 on remand, and the March 2012 SSOC did not address that issue, the Board finds that the instructions of the March 2011 Remand were not substantially complied with, thereby necessitating another remand.  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative with a supplemental statement of the case on the issue of entitlement to a disability rating higher than 20 percent for service-connected internal derangement with degenerative joint disease prior to February 1, 2009, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed, and he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


